*129The opinion of the court was delivered by
Scott, J.
— The question raised in this case is in substance the same as that passed upon by us in McGlauflin v. Holman, at our May session, 1890. See 1 Wash. 239 (24 Pac. Pep. 439). There is an additional defect in this instrument in its not containing the name of one of the lessors in the granting clause, but this does not take it out of the principle recognized in the case cited. Judgment reversed, and cause remanded. The demurrer should be overruled, with leave to answer.
Anders, C. J., and Hoyt, Dunbar, and Stiles, JJ., concur.